 ,In the Matter of CHICAGO COPPER AND CHEMICAL COMPANYandTJNrrEDGAS,' COKE AND CHEMICAL WORKERS OF AMERICA, LOCAL; 239, C. I. O.Case No. R-.1950.=Decided 'March 17, 1943Jurisdiction:'chemical manufacturing industry.Investigation and Certification of Representatives:existence of question : refusalto recognize the union until certified by the Board ; year-to-year contract termi-nated by one of the parties, no bar ; election necessary.Unit Appropriate for CollectiveBargaining:production and maintenance em-ployees, excluding the superintendent, foremen,assistant foremen, and salaried,laboratory,, and clerical employees ; stipulation as to.Mr. W. K. Coolidge,of Blue Island,Ill., for the Company.Mr. Cecil Martin,of Joliet,Ill., andMr. James B. Blackwell,of Chi-cago,Ill., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTION`STATEMENT OF THE CASEUpon petition duly filed by United Gas, Coke and Chemical Work-ers of America, Local 239, C. I. 0., herein called the Union, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Chicago Copper and Chemical Company,Blue Island, Illinois, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Robert T. Drake, Trial Examiner. ' Said hearing was held at"Chicago, Illinois, on March 2, 1943.The Company and the Unionappeared and participated in the hearing.1All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Examin-er's rulings made at the hearing are free from prejudicial error andare hereby affirmed.IAlthough District 50, United Mine Workers of America, herein called District 50, wasserved with notice, it did not appear at the hearing and notified the Regional Director thatit had no interest in the instant proceeding.48 N. L. R. B., No. 31.252 °,-- - -,253Upon ^the entire record in the; case, the Board makes, the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYChicago Copper and Chemical Companyis an'Illinois corporationwith its principal place of business at Blue Island, Illinois, where it isengaged in the manufacture of chemicals.During 1942 the Companypurchased raw materials valued in excess of $30;000, 95 percent ofwhich was shipped to it from points outside the Slate of Illinois.Dur-ing the same period, the Company manufactured products valued inexcess of $100,000, 50 percent of which was shipped to points outsidethe State of Illinois.II.THE ORGANIZATION INVOLVEDUnited Gas, Coke and Chemical Workers of America,Local 239, isa labororganizationaffiliated with the Congress of Industrial Organi-zations, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn November 23, 1942, the Union requested the Company for ex-clusive recognition.The Company denied this request until such timeas the Union is certified by the Board.On July 29, 1941, the Company and District 50 enteredinto an ex-clusive contract.The contract was for a period of one year andrenewable thereafter for yearly periods unless notice to terminate wasgiven by either party thereto 30 days prior to any annual expirationdate.The record indicates that District 50 gave such notice underthe contract 30 days prior to July 28, 1942.The Company stated thatithas had no contract with District 50, since July 28, 1942, and asstated above, District 50 notified the Regional Director that it had nointerest in the instant proceeding.Under 'these circumstances, it isapparent that the contract between District 50 and the Company doesnot constitute a bar to a determination of representatives-at this time.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found to be appropriate?IWe find that a question affecting commerce has arisenconcerningthe representation of employees of the Company, within themeaning-Union presented 21 membership applicationcards bearing apparently genuine signatures`of,persons whose names appear onthe Com-pany's pay roll of December22, 1942.Thereare approximately 40 employees In the appro-priate unit.'I- 254DECISIONS O'F' NATIONAL 'L'ABOR RELATIONS BOARDof Section 9 (c) axid Section(6)',ai%d '(7)'-of the National LaborRelations Act.IV. THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that allproduction' and maintenance employees of the Company, excludingthe superintendent, foremen, assistant foremen, and salaried, labora-tory, and clerical employees; constitute a , unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9 (b)of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were'employed during thefiay-roll period immediately preceding the date of .the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction. -,DIRECTION OF ELECTIONBy.virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and,Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Chicago Copperand Chemical Company, Blue Island, Illinois, an election by secretballot shall be conducted'as early' as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Thirteenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article, III, Section 10, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll,period immediatelypreceding the date of this Direction, including any such employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of 'the United States who present themselves in personat the polls, but excluding any who have since quit or been dischargedfor cause, to determine whether or not they desire to be representedby United Gas, Coke 'and Chemical Workers of America, Local 239,C., I. O., for the purposes of collective bargaining.